MILLS, Judge.
Zoll appeals a compensation order denying her claim for wage-loss benefits and attorney’s fees. We affirm.
Existence of permanent impairment within the AMA Guides is required for Zoll’s injury. Paradise Fruit Company v. Floyd,-So.2d-(Fla. 1st DCA 1982) [7 FLW 1899]. Compare Racz v. Chennault, Inc., 418 So.2d 413 (Fla. 1st DCA 1982) (remand for evidence applying Guides to psychiatric disability).
The facts of this case do not require a finding of bad faith within the meaning of Section 440.34, Florida Statutes (1981).
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.